 



Exhibit 10.9
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
ETHANOL SALES AND
MARKETING AGREEMENT
THIS ETHANOL SALES AND MARKETING AGREEMENT (this “Agreement”) is made effective
as of February 1, 2007 (the “Effective Date”) by and between Provista Renewable
Fuels Marketing, LLC, with offices at 5500 Cenex Drive, Inver Grove Heights, MN
55077 (“Provista”), and Big River Resources Grinnell, LLC, with offices at 15210
103rd Street West Burlington, IA 52655 (“Customer”). Any reference herein to a
“Party” shall refer to Provista or Customer individually, and any reference
herein to “Parties” shall refer to both Provista and Customer.
RECITALS
WHEREAS, Customer has constructed or plans to construct an ethanol production
facility in Grinnell, Iowa (the “Facility”).
WHEREAS, Customer desires to sell, and Provista desires to market on customer’s
behalf, the entire output of ethanol (which is a clear odorless liquid produced
for use as a motor fuel made from fermented grain being approximately 200 proof
alcohol produced by Customer at the Facility, which also includes any blends,
including but limited to E85, made from ethanol, and is referred to hereinafter
as the “Ethanol”) produced at the Facility; and
WHEREAS, Customer and Provista each desire to agree in advance of such sale and
purchase of the Ethanol to the price formula, payment, delivery and other terms
thereof in consideration of the mutually agreed performance of the other
pursuant to the terms of this Agreement;
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, and all of the
representations, warranties, undertakings, covenants, promises and agreements
set forth herein, which Customer and Provista each acknowledge are adequate and
sufficient, Customer and Provista do hereby agree as follows:

I.   DEFINITIONS AND INTERPRETATION.

A. Applicability. The definitions in this Section I. apply to this Agreement.
Any word, phrase or expression that is not defined in this Agreement and that
has a generally accepted meaning in the custom and usage in the ethanol industry
in the United States shall have that meaning in this Agreement.
B. “ASTM” is defined as the American Society for Testing and Materials. “ASTM
D-4806” is the standard specification for denatured fuel ethanol to be blended
with gasolines for use as an automotive spark-ignition engine fuel.
Ethanol Marketing Template Version 2.0

 



--------------------------------------------------------------------------------



 



C. “Buyer” is defined as the entity to whom Provista sells Ethanol.
D. “Commencement Date” is defined as the day that Customer notifies Provista
that the Facility is ready for operation.
E. “Execution Costs” are defined as: (i) the actual costs charged by a third
party, or otherwise incurred, for freight and/or transportation of the Ethanol
from the Facility to Buyer including, but not limited to, charges and fees for
any and all rail car leases, Ethanol losses normally incurred as a result of the
loading and unloading of the product during transportation process, interim
storage and/or terminalling incurred prior to such delivery to Buyer,
(ii) insurance, and (iii) all other costs and charges charged by a third party
in connection with such transportation and delivery to Provista’s customer,
without mark-up by Provista, and without charge for Provista’s administrative
costs.
F. “Facility” means Customer’s ethanol production location in Grinnell, Iowa.
G. “Gallon” means one U.S. gallon of Ethanol at 60 degrees Fahrenheit, in
accordance with customary industry weights and measures.
H. “Initial Term” is defined as a term of three (3) years from the Commencement
Date.
I. “Renewal Terms” are defined as consecutive terms of one (1) year each after
the Initial Term unless this agreement is terminated as provided in
Section II.A.

II.   TERM OF AGREEMENT; TERMINATION.

A. Term. This Agreement shall be effective and binding as of the Effective Date;
provided, however, that the obligations of Provista under this Agreement, and
the obligations of Customer under this Agreement, shall commence on the
Commencement Date and shall continue for the Initial Term. After the expiration
of the Initial Term, this Agreement shall automatically renew for the Renewal
Terms, unless terminated by Provista or Customer effective as of the end of the
Initial Term, or the then existing one (1) year Renewal Term, upon at least
ninety (90) days’ prior written notice. Notwithstanding anything to the contrary
in this Section II.A.: (i) either party hereto may terminate this Agreement upon
thirty (30) days’ written notice if Customer has not delivered a certificate
from an authorized officer of Customer notifying Provista on or before June 1,
2007, that all the conditions to the closing of the construction financing for
the Facility have been satisfied or waived, and (ii) this Agreement may be
terminated as provided in Sections II.B. and/or II.C. below.
B. Early Termination by Customer as a Result of Provista’s Breach. In the event
that Provista fails or refuses to comply with any material provision of this
Agreement, then Customer shall have the right to elect to terminate this
Agreement by giving Provista at least thirty (30) calendar days’ written notice
prior to the effective date of termination, setting forth the reason(s) for
termination. Provista shall have the right to cure the breach within such thirty
(30) day period. If said breach is cured within such time period, the notice of
termination to Provista shall be void. However, if the breach is not cured
within

2



--------------------------------------------------------------------------------



 



such time period, the termination shall be effected. The exercise by Customer of
any rights reserved under this Section shall be without prejudice to any claim
for damages or for any other right under this Agreement or applicable law.
C. Early Termination by Provista as a Result of Customer’s Breach. In the event
that Customer fails or refuses to comply with any material provision of this
Agreement, then Provista shall have the right to elect to terminate this
Agreement by giving Customer at least thirty (30) calendar days’ written notice
prior to the effective date of termination, setting forth the reason(s) for
termination. Customer shall have the right to cure the breach within such thirty
(30) day period. If said breach is cured within such time period, the notice of
termination to Customer shall be void. However, if the breach is not cured
within such time period, the termination shall be effected. The exercise by
Provista of any rights reserved under this Section shall be without prejudice to
any claim for damages or any other right under this Agreement or applicable law.
D. Survival. All obligations, promises and agreements of both Customer and
Provista that expressly, or by their nature, survive the expiration or
termination of this Agreement including, but not limited to, each of the Party’s
monetary obligations and indemnification obligations herein, shall continue in
full force and effect subsequent to, and notwithstanding, expiration or
termination of this Agreement until they are satisfied, or by their nature
expire.

III.   SALE AND MARKETING OF THE ETHANOL.

A. Purchase and Sale. Customer agrees to sell to Provista, and Provista agrees
to purchase from Customer, at prices determined in accordance with this
Agreement, all of the Ethanol produced at the Facility, subject to all terms and
conditions set forth in this Agreement; provided however that Provista shall be
relieved of its obligation to purchase all of the Ethanol produced at the
Facility when Provista presents a sales contract to Customer, and Customer, for
whatever reason, declines to accept such sales contract. In such cases, Provista
shall incur no liability for its failure to purchase all the Ethanol produced at
the Facility. Provista agrees to purchase all the Ethanol delivered in
accordance with this Agreement notwithstanding that the Facility may be
operating at less than full capacity. Customer estimates, but it does not
represent or warrant, that on an annual basis, it shall make available for
delivery to Provista approximately 100,000,000 gallons of Ethanol provided that
each party hereto agrees that Customer has no obligation to produce such amount
of Ethanol and shall incur no liability by reason of its failure to make such
amount of Ethanol available for delivery except for any and all contractual
commitments Provista may have entered into on behalf of Customer as of Effective
Date or as otherwise specifically provided for herein.
B. Delivery. For purposes of this Section III., “Delivery” of Ethanol is defined
as the actual transfer of Ethanol to the possession of Buyer at the Delivery
Point. For purposes of this Section III., “Delivery Point” is either: (1) the
outlet flange transferring Ethanol into Buyer’s rail cars or trucks at the
Facility, or (2) if such rail cars or trucks are not the Buyer’s, then when the
Ethanol is delivered to Buyer’s specified destination, and the title will remain
with Provista until such delivery. Provista and/or Provista’s agents shall be
given access to the Facility as reasonably necessary for Provista and/or
Provista’s agents to arrange for Delivery of the Ethanol to Buyer. With
Customer’s consent, which

3



--------------------------------------------------------------------------------



 



consent shall not be unreasonably withheld or delayed, Provista shall schedule
the loading and shipping of all outbound Ethanol purchased hereunder, but all
labor and equipment necessary to load trucks and rail cars shall be supplied by
Customer without charge to Provista. Execution Costs associated with the
transportation of the Ethanol to Buyers will be reviewed by the “Marketing
Committee” (as that term is defined in Section III.I.) in an effort to help
Customer maximize its net price for the Ethanol delivered hereunder.
C. Handling and Title. Customer agrees to handle the Ethanol in a good and
workmanlike manner in accordance with Provista’s reasonable written requirements
conforming to normal industry practice. Customer shall maintain the truck and
rail loading facilities at the Facility in safe operating condition in
accordance with normal industry standards and will visually inspect all trucks
and rail cars to assure cleanliness so as to avoid contamination from
contaminants apparent to the naked eye. Customer shall be responsible for any
loss, claim, damage and/or expense arising from, or out of: (i) Customer’s
negligence in handling the Ethanol, and/or (ii) Customer’s failure to handle the
Ethanol in accordance with Provista’s reasonable written requirements and normal
industry practice including, but not limited to, loss, claim, damage and/or
expense arising or out of trucks and/or rail cars that are overfilled at the
Facility. Provista agrees that it will be responsible for any damage or injury
to persons or property at the Facility as a result of Provista’s own negligence
or willful misconduct and that Provista will follow all safety rules and
procedures reasonably promulgated by Customer and provided to Provista in
writing. In the event of a transfer to a Delivery Point as defined in
Section III.B(1), title, risk of loss and full shipping responsibility shall
pass to Provista, and then to Buyer, at the Delivery Point, subject to the terms
and conditions of this Agreement. In the event of a transfer to a Delivery Point
as defined in Section III.B(2), title, risk of loss, and full shipping
responsibility shall pass to Provista upon the transfer of the Ethanol into the
rail cars or trucks and pass to Buyer at the Delivery Point, subject to the
terms and conditions of this Agreement.
D. Storage at the Facility. Customer shall provide, at its sole cost, storage
space at the Facility for the storage of up to 10 days of normal Ethanol
production so as to provide flexibility in marketing efforts. Customer shall be
responsible at all times for the quality and condition of the Ethanol in storage
at the Facility.
E. Production Estimates. Commencing on or before the fifteenth (15th) day of the
month preceding the Commencement Date and continuing on the fifteenth (15th) day
of each month during the term of this Agreement, Customer shall provide to
Provista a 12- month rolling forecast of the volume of Ethanol to be produced
and delivered by Customer for such 12-month rolling period. Customer shall
immediately notify Provista of any changes to the Ethanol production estimate
for such 12-month rolling period as soon as Customer has knowledge of the same.
At least five (5) days prior to the beginning of the week during which it is to
be removed by Provista, Customer may also provide a weekly estimate (the “Weekly
Estimate”) to Provista of the volume of the Ethanol (each such amount, a
“Ethanol Parcel”) to be produced and delivered by Customer together with a
notice of the amount of the Ethanol in inventory as of the date of the notice.

4



--------------------------------------------------------------------------------



 



F. Transportation. Regardless of the amounts set forth in each Weekly Estimate,
at least five (5) days prior to the beginning of the week during which Ethanol
produced by Customer will be removed, Provista shall schedule for removal by
truck or rail car the actual quantity of the Ethanol produced by Customer in the
relevant week less the sum of such amount of the Ethanol that Provista and
Customer agree shall be stored at the Facility. In the event that Customer fails
to provide the labor, equipment and facilities necessary to meet Provista’s
loading schedule, Customer shall be responsible for actual demurrage and wait
time incurred by Provista resulting from Customer’s failure to do so. Provista
shall order and supply trucks or rail cars as scheduled for truck or rail
shipments. All Execution Costs shall be billed directly to Provista and deducted
by Provista from the proceeds of Provista’s sales of the Ethanol to Buyer.
Provista shall diligently pursue, secure and maintain all necessary agreements
to transport the Ethanol and shall use commercially reasonable efforts to obtain
the lowest charges in respect of Execution Costs in an effort to help Customer
maximize its net price for the Ethanol delivered hereunder after deduction of
Execution Costs in accordance with Section III.J. of this Agreement. On a daily
basis, Customer shall inform Provista of the inventory and production status for
the Facility by 8:30 a.m. CST. Customer agrees that it shall utilize all
commercially reasonable efforts to purchased and install equipment for the
electronic transfer of loading and inventory data to Provista on a continuous
basis.
G. Rail Car Leases. Provista shall supply Customer with assumptions and
information required for Customer to determine the size of a rail car fleet for
efficient disposition of Customer’s Ethanol production. Customer shall be
responsible for entering into all necessary rail car leases, as a lessee, for
the transportation of Ethanol, and Provista agrees to use commercially
reasonable efforts to assist Customer in the same. Provista will manage the rail
cars in Customer’s best interest and based on Customer’s use as needed
hereunder.
In order to maximize the efficiencies of the rail cars leased under the Rail Car
Leases, Customer agrees that Provista may, from time to time, utilize Customer’s
rail cars for other Provista customers if such rail cars are not needed, or
bring in additional rail cars from other Provista customers for Customer when
additional are required. Customer will receive the benefit of any cost reduction
when its rail cars are utilized elsewhere, and will likewise, be responsible to
pay for any increased costs associated with utilizing other Provista customer’s
rail cars.
H. Certain Contracts. From time to time during the term of this Agreement and in
order to maximize the sales price of the Ethanol, Provista may enter sales
contracts or agreements in its reasonable discretion with Buyers of the Ethanol
which contracts are dependent on the availability of the Ethanol from Customer.
In such instances, Provista shall promptly communicate to Customer the terms and
conditions of such contracts specifically detailing price, volume and the length
of such commitments (“Contract Offer”). Notices of any such Contract Offers
shall be given to a specific individual employee of Customer, designated by
Customer from time to time during the term of this Agreement (the “Customer
Contact”). Upon receipt of such information, the Customer Contact shall either
direct Provista to reject or accept such Contract Offer. Any Contract Offer not
accepted by the Customer Contact within two (2) business days of his or her
receipt of the same shall be deemed rejected by Customer. If Customer instructs
Provista

5



--------------------------------------------------------------------------------



 



to enter into any forward contract(s) on Customer’s behalf, any market loss
incurred shall be solely at Customer’s expense.
Notwithstanding the above, if the contract pricing terms and volume are
consistent with the Customer’s short term marketing strategies as determined by
the Marketing Committee pursuant to Section III.I than Provista may enter into
these contracts with Buyers without the specific consent of Customer.
I. Marketing Committee. A marketing committee (the “Marketing Committee”) shall
be established by the parties as soon as practicable following execution of this
Agreement which shall include four (4) representatives of Big River Resources,
LLC (the “BRR Representatives”) and two (2) representatives of Provista (the
“Provista Representatives” and, together with the BRR Representatives, the
“Members”). Additionally, the General Manager shall be an ex officio, nonvoting
member of the Marketing Committee. For purposes of the preceding sentence,
“General Manager” refers to the individual responsible for the day-to-day
profitability and operations of the Customer’s ethanol production facility. The
chairman of the Marketing Committee (the “Chairman”) shall be appointed by Big
River Resources, LLC. All decisions of the Marketing Committee shall be by
resolution of the Members, provided that in the case of a deadlock that cannot
be resolved by mutual agreement between the Members in a timely manner, the
matter shall be referred by the Members for resolution to the Chairman.
The quorum for any meeting of the Marketing Committee shall be at least one
(1) BRR representative and at least one (1) representative of Provista. The
Marketing Committee shall meet as regularly as the Chairman shall determine, but
not less than: (i) once quarterly, upon not less than seven (7) days’ written
notice to the Members (or such shorter time period as the Members may agree), to
review long term marketing strategies; and (ii) once monthly on the first
business day of each month or on such other date as the Chairman may select on
not less than two (2) days’ written notice to the Members (or such shorter time
period as the Members may agree), to review short term marketing strategies.
Meetings of the Marketing Committee may be held by video conference or telephone
(followed by the mutual confirmation by either facsimile or electronic mail); or
facsimile or electronic mail (with written confirmation of receipt by the
recipient) if so agreed by the Members.
The functions of the Marketing Committee shall be:
(i) In the case of meetings regarding long term marketing strategies: (a) to
define the marketing policy and agree to a marketing plan (each, a “Marketing
Plan”) for the next calendar quarter and (b) to review market conditions, prices
and other comparable sales of the Ethanol made by Provista;
(ii) In the case of meetings regarding short term marketing strategies, to
review market conditions, prices and comparable sales of the Ethanol made by
Provista.

6



--------------------------------------------------------------------------------



 



(iii) To review actual performance against the previous Marketing Plan and any
modifications thereof.
On the first business day of each calendar month, Provista shall provide to the
Members a statement of all the Ethanol sales and purchases contracted for by
Provista with Buyers during the prior month. Each such statement shall specify
with respect to all such sales and purchases the relevant parties, the quantity
contracted, the price, all Execution Costs and any fees, offsets, rebates or
other arrangements relating to any purchase or sale or affecting the price.
J. Price and Payment. For all the Ethanol sold by Customer to Provista
hereunder, Provista shall pay to Customer the *****. Provista’s Marketing Fee
shall be ***** but in no event shall be less than *****.
Both parties agree that market conditions from time to time allow Provista to
achieve additional value from a sales contract through location arbitrage or
other commercial means. In such instances, Provista shall notify Customer of the
opportunity describing the transaction and financial benefit. Customer shall
respond in writing whether it desires Provista to proceed with such a
transaction. Any financial benefit realized hereunder shall be shared equally
between Provista and Customer.
Provista will not instruct Customer to load any truck or rail car, and Customer
shall not be obligated to load any truck or rail car, with any Ethanol Parcel at
the Facility unless such Ethanol Parcel has been sold by Provista to Buyers, or
to Provista for its own account, and a copy of a valid written invoice stating
the sale price and destination has been executed. Provista agrees to use
commercially reasonable efforts to achieve the highest resale price available
under prevailing market conditions and to obtain the lowest charges in respect
of Execution Costs in an effort to help Customer maximize its net price for the
Ethanol delivered hereunder.
Within the earlier of (A) ten (10) business days following receipt of evidence
by the Buyer of the volume of the Ethanol shipped in each Ethanol Parcel from
Customer to Buyer, which shall be presented to Provista the first business day
of each week for all sales during the preceding week, or (B) three (3) business
days of the date Provista receives payment from Buyer for each Ethanol Parcel,
but in the case of either clause (A) or (B), in no event more than twenty
(20) days from the date of shipment by Customer of each Ethanol Parcel to Buyer,
Provista shall pay Customer the F.O.B. Facility Price determined pursuant to
this Agreement, by direct wire transfer or electronic transfer to the bank
account designated by Customer from time to time. Provista agrees to maintain
accurate records including, but not limited to, sales, Execution Costs,
insurance and inspection records and to provide such records to Customer upon
request for the period set forth in Section III.Q.
In addition to all other rights and remedies provided in this Agreement or by
applicable law or equity, if Provista fails to pay all or any portion of any
undisputed amount owing by it when due, such unpaid amount shall bear interest
at a rate equal to one percent (1%) per annum above the Prime Rate (as defined
below) calculated daily from and including the date such amount is due hereunder
to but excluding the date it is actually paid. For purposes of this Agreement,
“Prime Rate” shall be the prime commercial lending rate

7



--------------------------------------------------------------------------------



 



being from time to time published in the Money Rate Table of “The Wall Street
Journal” as the prime rate of annual interest for the date of determination (or
if the Money Rate Table is not published by “The Wall Street Journal” on such
date because such day is not a business day, the last preceding day on which
such table was published by “The Wall Street Journal”). If the Money Rate Table
is no longer published by “The Wall Street Journal,” the Prime Rate shall be the
prime commercial lending rate being offered by Citibank, N.A.
K. Quantity. The quantity of Ethanol delivered to Provista from the Facility
into tank trucks and/or tank cars shall be measured, at no cost to Provista, by
calibrated meters or calibration tables which comply with all applicable laws,
rules and regulations or in such other manner as mutually acceptable to Provista
and Customer.
L. Quality. Customer understands that Provista intends to sell the Ethanol
purchased from Customer as motor fuel quality ethanol and that said Ethanol is
subject to minimum quality standards for such use including, but not limited to,
ASTM D-4806. Customer agrees and warrants that the Ethanol produced at the
Facility and delivered to Provista shall be acceptable under industry standards
in effect from time to time during the term of this Agreement.
M. Compliance. Customer warrants that at the time of loading at the Facility the
Ethanol shall comply with all state and federal laws including those governing
quality, naming and labeling of product. The Ethanol requirements set forth in
this Agreement shall be collectively referred to as the (“Ethanol
Specifications”). Customer further warrants that at the time of loading at the
Facility the Ethanol shall conform to the Ethanol Specifications.
N. Rejection of Ethanol. Payment of invoice and acceptance of delivery do not
waive Provista’s rights if the Ethanol does not comply with the Ethanol
Specifications at the time of loading at the Facility. Unless otherwise agreed
between the parties to this Agreement, and in addition to other remedies
permitted by law, Provista may, without obligation to pay, reject, any of the
Ethanol which is demonstrated by Provista to Customer to have failed to conform
in any material respect to the Ethanol Specifications at the time of loading at
the Facility; provided, however, that Provista shall report in writing any
non-conforming Ethanol promptly upon and in any event with twenty (20) days of
discovery of such non-conformity. Such written notice to Customer shall identify
the deficiency that resulted in the rejection. Provista shall dispose of all
such rejected, non-conforming Ethanol in the most cost effective means. Customer
shall be liable for all costs and expenses incurred in connection with such
disposal in accordance with any and all applicable laws, rules and regulations.
O. Retention of Samples. Customer will take a minimum of one (1) original
representative sample from such lot of the Ethanol before it leaves the
Facility. Customer will label these samples to indicate the Ethanol’s lot
numbers and whether the Ethanol was shipped by rail car or truck. Customer will
retain the samples and labeling information for no less than three (3) months
from the date such sample was taken and make such samples available to Provista
at Provista’s request.

8



--------------------------------------------------------------------------------



 



P. No Liens. Customer represents and warrants that the Ethanol sold to Provista
shall be free and clear of third-party liens and encumbrances of any nature
whatsoever.
Q. Books and Records. Provista will establish and maintain at all times, true
and accurate books, records and accounts (the “Books”) in accordance with
commercially reasonable accounting principles and consistent with good industry
practices, distinguishable from all other books and records, in respect of all
payments, statements, charges and computations made under this Agreement and
will preserve these books, records and accounts for a period of at least one
(1) year after the expiration of the term of this Agreement. During normal
business hours and upon reasonable prior notification and through to the
expiration of one (1) year following the expiration or termination of this
Agreement, Customer, at its sole cost and expense, has the right to inspect,
examine and audit, or cause its representatives (including without limitation a
third-party auditor) to inspect, examine and audit the Books of Provista to the
extent necessary in order to verify the accuracy of any statement, charge,
computation or demand made under or pursuant to any of the provisions of this
Agreement. If any error is discovered in any statement rendered hereunder and
such error is on the part of Provista and results in an underpayment by
Provista, the amount of such underpayment shall be paid to Customer with
interest at a rate of one percent (1%) over the Prime Rate from the date such
underpayment was due through (but not including) the date such underpayment and
interest thereon is paid and the amount of such underpayment and interest
thereon will be paid within seven (7) days from the date of discovery. For the
sake of clarity, if any error is discovered to have been made on the part of
Customer and such error results in an underpayment by Provista, Provista shall
pay only the principal amount outstanding and interest on this principal shall
not be paid by Provista to Customer if Provista pays within seven (7) days from
the date of discovery. The party responsible for the error shall pay the direct
expenses of the audit.
Provista and its authorized representatives will be permitted during normal
business hours (at Provista’s expense) to inspect and audit the Facility and
records from time to time to determine Customer’s compliance with the terms of
this Agreement.
R. Transparency. Provista shall supply Customer with a comparison, at least
quarterly, of Customer’s F.O.B. Facility price (as defined by paragraph III.J)
by transaction type (some examples of transaction types would be: fixed price;
index price; basis pricing over a gasoline index; and prompt pricing) compared
to the average, high, and low F.O.B. Facility Price by transaction type of all
sales made by Provista for all of its Customers.
S. Provista’s Damages. In the event (i) Customer fails to provide the Ethanol in
accordance with the terms and conditions of this Agreement and (ii) Provista has
previously committed to deliver such Ethanol to a Buyer pursuant to a sales
contract or agreement that has been otherwise agreed to by Customer, Provista
may purchase the quantities of the Ethanol not made available hereunder from
other sources to the extent necessary to perform Provista’s obligations under
the approved sales contract after providing Customer with not less than three
(3) days’ advance notice of its intention to do so. In such event, Provista
shall be entitled to recover from Customer any reasonable out-of-pocket costs
Provista incurs above the agreed upon F.O.B. Facility Price, as applicable, for
the Ethanol resulting from its purchase.

9



--------------------------------------------------------------------------------



 



T. Obligations on Termination. Notwithstanding any termination of this
Agreement, Customer shall continue to be obligated to deliver all Ethanol to
Provista that is identified to an existing contract with a Buyer, provided such
Ethanol is to be delivered by Provista from the Facility and provided that
Provista may not renew, extend, increase or otherwise modify such contract with
any Buyer after notice of termination of this Agreement pursuant to Article II
unless Customer consents in writing. Prior to the termination of the Agreement,
Provista shall provide Customer with a list of all such contracts and the
quantities of Ethanol to be delivered pursuant to the same. Termination of this
Agreement will not relieve or release either party from its obligations to make
any payment which may be owing to the other party under the terms of this
Agreement, including any payment relating to Ethanol delivered after termination
pursuant to this Section, or from any other liability which either may have to
the other arising out of this Agreement or the breach of this Agreement.

IV.   REPRESENTATIONS.

With the knowledge that each party is relying thereon in entering into this
Agreement, each party hereto respectively hereby represents and warrants as to
itself as follows:

  (1)   It is a Limited Liability Company duly organized, validly existing, and
in good standing under the laws of the States of Iowa and South Dakota
respectively.     (2)   This Agreement constitutes its legal, valid, and binding
obligation enforceable against it in accordance with its terms except as
enforcement may be limited by any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and except
as enforcement may be limited by general principles of equity. It has the
absolute and unrestricted right, power, authority and capacity to execute and
deliver this Agreement and to perform its obligations under this Agreement.    
(3)   Neither the execution and delivery of this Agreement nor the consummation
or performance of any obligations hereunder shall, directly or indirectly, with
or without notice or lapse of time), in any material respect, contravene,
conflict with, or result in a violation or breach of any provision of or give
any person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify
any relevant contract to which it is a party.     (4)   It is not and shall not
be required to give any notice to or obtain any consent from any person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of its obligations.     (5)   It is, and will at all times
during the term of this Agreement, remain in material compliance with all laws,
rules and regulations.

10



--------------------------------------------------------------------------------



 



  (6)   It is not currently in default under any contract that is material to
this Agreement.

V.   GENERAL PROVISIONS.

A. Events of Default. The occurrence of any of the following shall be an event
of default (each an “Event of Default”) under this Agreement: (1) failure of
either party to make payment to the other when due; (2) default by either party
in the performance of any material covenant, obligation or agreement set forth
in this Agreement; or (3) if either party shall become insolvent, or make a
general assignment for the benefit of creditors or to an agent authorized to
liquidate any substantial amount of its assets or properties with or without
consent, or should a voluntary or involuntary petition into bankruptcy or other
similar proceeding be filed by or against such party, or should an involuntary
petition into bankruptcy or other similar proceeding be filed by or against such
party and the receiver, bankruptcy or other similar proceeding shall not in the
case of any involuntary petition or other involuntary proceeding be discharged
within sixty (60) days following appointment or commencement thereof, as the
case may be.
B. Remedies. Upon the occurrence of an Event of Default, the party not in
default shall have all remedies available under this Agreement and under
applicable law and equity. Without limiting the foregoing, the party not in
default shall have the following remedies whether in addition to, or as one of,
the remedies otherwise available to it: (1) to declare all amounts owed to it
hereunder immediately due and payable and (2) to terminate this Agreement;
provided, however, the defaulting party shall be allowed thirty (30) days’ from
the date of receipt of notice of default to cure any Event of Default.
C. Force Majeure. Neither party to this Agreement shall be liable to the other
party hereto for any loss or damage resulting from any delay or failure to make
or accept deliveries caused by or arising out of acts of God or the elements,
storms, wars, acts of terrorism, sabotage, strikes, labor difficulties,
governmental proration or regulation, when raw materials or supplies are
interrupted, unavailable, or in short supply. In the event that a party to this
Agreement gives notice and an explanation of such force majeure event to the
other party hereto within a reasonable time after the occurrence of such force
majeure event, the obligations of the parties shall be suspended from the date
of such force majeure event for the length of time during which a party is
unable to perform as a result of such force majeure event. Nothing contained in
this Section V.C. shall ever be construed to relieve either party of its
obligations to promptly pay the other party amounts due and owing hereunder. No
curtailment or suspension of deliveries or acceptance of deliveries pursuant to
this Section V.C. shall operate to extend the term of this Agreement.
D. Indemnification. Customer agrees that it shall defend, indemnify, and hold
harmless Provista, and Provista’s directors, officers, agents, employees,
insurers, successors and assigns, from and against any and all claims, demands,
damages, losses, liabilities, causes of action, judgments, fines, assessments
(including penalties and/or interest), costs and expenses of any kind or nature,
including all attorneys’ fees and all costs and expenses of litigation and court
costs (including attorneys’ fees and costs and expenses of litigation and court
costs incurred in enforcing this provision), without regard to amount, for
damages to, or loss of, property, or injury to, or death of, any person or

11



--------------------------------------------------------------------------------



 



persons, including without limitation persons employed or engaged by Customer,
caused by or arising or resulting from, whether directly or indirectly: (i) the
negligence and/or willful misconduct of Customer, and/or (ii) Customer’s breach
of any of its representations, warranties, undertakings, covenants, promises and
agreements as set forth in this Agreement; and/or (iii) Customer’s failure to
comply with any and all applicable federal, state or local laws, ordinances,
orders, permits, rules and regulations with regard to Customer’s activities
relating to the operation of its business and/or the Facility. Provista shall
have the right, but not the obligation, to participate in the defense of any
such claim with attorneys selected by Provista; provided, however, that once
Customer assumes the defense of Provista pursuant to provisions of this
Section V.D., Provista’s participation in the defense of any such claim shall be
at its own expense.
Provista agrees that it shall defend, indemnify, and hold harmless Customer, and
Customer’s directors, officers, agents, employees, insurers, successors and
assigns, from and against any and all claims, demands, damages, losses,
liabilities, causes of action, judgments, fines, assessments (including
penalties and/or interest), costs and expenses of any kind or nature, including
all attorneys’ fees and all costs and expenses of litigation and court costs
(including attorneys’ fees and costs and expenses of litigation and court costs
incurred in enforcing this provision), without regard to amount, for damages to,
or loss of, property, or injury to, or death of, any person or persons,
including without limitation persons employed or engaged by Customer, caused by
or arising or resulting from, whether directly or indirectly: (i) the negligence
and/or willful misconduct of Provista; and/or (ii) Provista’s breach of any of
its representations, warranties, undertakings, covenants, promises and
agreements as set forth in this Agreement; and/or (iii) Provista’s failure to
comply with any and all applicable federal, state or local laws, ordinances,
orders, permits, rules and regulations with regard to Customer’s activities
relating to the operation of its business. Customer shall have the right, but
not the obligation, to participate in the defense of any such claim with
attorneys selected by Customer; provided, however, that once Provista assumes
the defense of Customer pursuant to provisions of this Section V.D., Customer’s
participation in the defense of any such claim shall be at its own expense.
E. Limitation of Liability. NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES UNDER THIS
AGREEMENT INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, HOWEVER ARISING, EVEN IF
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
F. Insurance. Each party agrees to maintain at all times during the term of this
Agreement: (i) Workers’ Compensation Insurance as prescribed by applicable laws
of the state(s) with jurisdiction over each of its employees; and
(ii) Commercial General Liability Insurance with a per-occurrence limit of not
less than One Million Dollars ($1,000,000) (or higher limits as may be required
by applicable law) (which coverage can be provided through a combination of
primary and umbrella policies), which policy(ies) shall identify Provista as an
additional insured party with respect to the operation of the Facility. As to
all policies described in this Section V.F., Each party agrees that: (i) it will
provide the other with at least thirty (30) days’ written notice prior to the
effective date of cancellation or any material change of any such policy(ies);
and (ii) upon any request from the other party, each will immediately instruct
its insurer(s) to provide the

12



--------------------------------------------------------------------------------



 



other party with certificates of insurance evidencing coverage that is required
by this Section V.F. Each party agrees that the policy limits set forth herein
are minimum limits and shall not be construed to limit its liability.
G. Independent Contractors. Customer and Provista are separate legal entities,
and independent contractors in respect of the other party hereto. Nothing in
this Agreement shall constitute, or ever be construed to constitute, either
party hereto as an agent, legal representative, joint venturer, partner,
employee, or servant of the other party hereto, for any purpose whatsoever.
H. Notices. Any notice required pursuant to this Agreement shall be in writing,
and shall be deemed to be properly served on the date deposited in the U.S. Post
Office if sent by certified or registered mail, or three (3) days after the date
deposited in the U.S. Post Office if sent by regular mail. Such notice shall be
properly addressed to the other Party at its respective address set forth in the
first paragraph of this Agreement, provided that such addresses may be changed
by proper notice delivered in accordance with the provisions of this Section.
For any notice sent by mail, the Party sending the notice shall also send a
facsimile of such notice on the same day that the notice is deposited in the
U.S. Post Office. Any notice made by a party under this Agreement by a method
other than through the U.S. Postal Service shall be in writing and shall be
effective only upon actual receipt of such notice.
I. Assignment. This Agreement may not be assigned or transferred by either
party, directly or indirectly, in full or in part, without the advance written
consent of the other party hereto, which consent shall not be unreasonably
withheld, and no attempted assignment or transfer of this Agreement by either
party hereto shall be binding on the other party hereto until it has consented
in writing to such assignment. Assignments or transfers that have not been
consented to by the non-assigning party shall be void. Any change of control of
either party, whether by operation of law or otherwise, shall be deemed an
assignment or transfer for purposes of this Section V.I. The terms and
conditions of this Agreement shall inure to the benefit of, and shall be binding
upon, all respective permitted successors and assigns of the parties hereto.
J. Choice of Law. This Agreement, and all rights, obligations, and duties
arising hereunder, and all disputes which may arise hereunder, shall be
construed in accordance with, and governed by, laws of the state of Iowa,
without giving effect to the conflict of laws provisions thereof.
K. Modification and Waiver. Any of the terms and conditions of this Agreement
may be waived in writing at any time by the party which is entitled to the
benefit thereof; provided, however, that the failure of any party to exercise
any right, power or option given it hereunder, or to insist on strict compliance
with all of the terms and conditions hereof, shall not constitute a waiver of
any term, condition, or right under this Agreement, unless and until that party
shall have confirmed any such action or inaction to be a waiver in writing. Any
such waiver shall not act as a waiver of any other term, condition, or right
under this Agreement, or the same term, condition, or right on any other
occasion not specifically waived in writing by such party. This Agreement may be
modified, altered, or amended only by a writing signed by the party against whom
the amendment is to be enforced.

13



--------------------------------------------------------------------------------



 



L. Enforceability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in the event that a provision shall be determined by a court of competent
jurisdiction to be invalid and/or unenforceable, such provision shall be
ineffective only to the extent that it is explicitly deemed invalid, void or
unenforceable, and the remaining provisions of this Agreement shall be valid and
enforced to the fullest extent permitted by law. Upon such a determination that
a provision is invalid, illegal, void, or unenforceable, the parties agree to
negotiate in good faith to modify this Agreement so as to effect their original
intent as closely as possible.
M. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto and, as of the Effective Date, it shall supersede all prior
negotiations, representations, agreements and understandings, whether oral or
written, between Provista and Customer with respect to the sale and marketing of
the Ethanol produced by Customer at the Facility.
N. Headings. The headings of Sections in this Agreement are inserted for
convenience only, and shall not be deemed to constitute a part of this
Agreement, or to affect interpretation of provisions hereof.
O. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall, for all purposes, be deemed to be an original, but all of
which shall constitute one and the same Agreement.
P. Confidentiality. Provista and Customer, recognizing the work in which they
will be engaged under this Agreement is of a proprietary nature, recognize that
each may disclose to the other certain proprietary business plans, strategies,
financial data, specifications, production information, equipment details,
process information, intellectual property and other information relating to
this Agreement. This information is secret and confidential and will be
disclosed by one party to the other party only on the following terms and
conditions:
1. “Confidential Information” shall mean all proprietary or confidential
information received or generated during the course of the performance of this
Agreement including, without limitation, the information described above and in
the books and records of either party. Confidential Information shall not
include that which (i) is in the public domain prior to disclosure to another
party, (ii) is lawfully in the other party’s possession, as evidenced by written
records, prior to the disclosure by a party, or (iii) becomes part of the public
domain by publication or otherwise through no unauthorized act or omission on
the part of the other party.
2. Except for disclosure to their respective employees, consultants, attorneys
and advisors (each of which shall agree to hold such Confidential Information in
strict confidence and otherwise in accordance with this Agreement and which
shall have no right of further distribution), neither party shall disclose any
of the Confidential Information to any unauthorized party, unless required by
law or court order and then only after providing advance notice and an
opportunity to

14



--------------------------------------------------------------------------------



 



intervene to the other party. Proper and appropriate steps shall be taken and
maintained by each party to protect the Confidential Information of the other
party.
3. Confidential Information shall be used by the parties only in connection with
their performance under this Agreement; no other use will be made of it by
either party.
4. All documents containing Confidential Information of a party shall remain the
property of that party. They shall be returned to that party or destroyed upon
request.
5. No license or right is granted hereby to either party by implication or
otherwise with respect to or under any patent application, patent, claims of
patent or proprietary rights of either party with respect to the Confidential
Information.
THIS AGREEMENT REGARDING ETHANOL SALES AND MARKETING SHALL NOT CONSTITUTE A
BINDING CONTRACT BETWEEN THE PARTIES UNTIL IT HAS BEEN EXECUTED BY AUTHORIZED
REPRESENTATIVES OF BOTH PARTIES.
IN WITNESS WHEREOF, Customer and Provista have caused this Agreement to be
executed to be effective as of the Effective Date.
Provista Renewable Fuels Marketing, LLC

         
By:
  /s/ John C. Litterio    
Its:
 
Director
   
 
 
 
   

Customer:

               
 
       
By:
  /s/ Raymond E. Defenbaugh    
Its:
 
President, CEO and Chairman
   
 
 
 
   

15